                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

IN RE:
                                                  Case No. 17-02357 MCF
    Pablo Camacho Candelario & Jennifer
             Rodriguez Cruz,
                     Debtors.



    Pablo Camacho Candelario & Jennifer           Adv. Proc. No. 19-00029-MCF
             Rodriguez Cruz
                     Plaintiffs                   Willful Violation of Automatic Stay &
                                                  Discharge Injunction & Damages
                         v.
         Gloria L. Carrillo Sánchez, et al.
                   Defendants.

                   JOINT MOTION TO SET ASIDE ENTRY OF DEFAULT
TO THE HONORABLE COURT:
         COME NOW Plaintiffs and Gloria L. Carrillo Sánchez, through their respective

undersigned attorneys and respectfully ALLEGE, STATE AND PRAY:

         1.     The appearing parties have discussed amicably and in good-faith, the allegations

and request of co-defendant’s “Motion to Quash Process of Service” (Docket No. 32) and agreed

to jointly request this Honorable Court to set aside the entry of default (Docket No. 19) on Gloria

L. Carrillo Sánchez.

         2.     Gloria L. Carrillo Sánchez voluntarily consent to this Honorable Court’s

jurisdiction and will answer the complaint on or before 29th of November, 2019.

         WHEREFORE, Plaintiffs and co-defendant Gloria L. Carrillo Sánchez, respectfully

request that the default entered against Gloria L. Carrillo Sánchez (Docket No. 19) be vacated

and set aside and also for this Court to allow appearing co-defendant until November 29, 2019 to

answer the complaint.
       CERTIFICATE OF SERVICE: I HEREBY CERTIFY that on this same day I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF system which

will end automatically notifications of such filing to all attorneys of record.

       In Caguas and Ponce, Puerto Rico, this 15th of November, 2019.

                                                                       s/Elias L. Fernandez-Perez
                                                                           Elías L. Fernández Pérez
                                                                                  USDC No. 227404
                                                                                        PO Box 7500
                                                                                   Ponce, PR 00732
                                                                                 Tel. (939) 250-0179
                                                                                Cel. (787) 616-9374
                                                                                Fax: (800) 325-7084
                                                                   Email: eliaslaureano@gmail.com


L.A. MORALES & ASSOCIATES P.S.C.
Urb Villa Blanca
76 Aquamarina
Caguas, Puerto Rico 00725-1508
Tel: (787) 746-2434
Telefax: (855)298-2515
By: s/ L. A. Morales LYSSETTE A. MORALES VIDAL
U.S.D.C. PR #120011
Email: lamoraleslawoffice@gmail.com & irma.lamorales@gmail.com
